Citation Nr: 1339025	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 23, 2005, for the award of service connection for PTSD.

2.  Entitlement to an effective date earlier than December 23, 2005, for the award of increased, 10 percent rating for residuals of right leg shell fragment wound.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 30 percent for a gunshot wound of the left lower extremity.

7.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

8.  Entitlement to a rating in excess of 10 percent for residuals of a right leg shell fragment wound.

9.  Entitlement to a compensable rating for residuals of a left chest shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1969. 

With one exception, this appeal to the Board of Veterans' Appeals (Board) arose from RO rating decision, dated in September 2006, which granted service connection and assigned an initial 50 percent rating for PTSD, effective December 23, 2005; increased the rating for residuals of a right leg shell fragment wound to 10 percent, effective December 23, 2005; denied increased ratings for left knee arthritis, and a shell fragment wound to the left chest (rated as 10 and 0 percent disabling, respectively); and denied service connection for hypertension and for heart disease.  In November 2012, the Board remanded the claims for additional development.  

As discussed infra, the claim of entitlement to a rating in excess of 30 percent for a gunshot wound of the left lower extremity, arises from a November 1978 rating decision.  

In July 2013, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of entitlement to service connection for hypertension, and heart disease, and entitlement to an initial rating in excess of 50 percent for PTSD, a rating in excess of 30 percent for a gunshot wound of the left lower extremity, a rating in excess of 10 percent for left knee arthritis, a rating in excess of 10 percent for residuals of a right leg shell fragment wound, and a compensable rating for residuals of a left chest shell fragment wound, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran's claims for an effective date earlier than December 23, 2005, for the award of a total disability rating for individual unemployability due to service-connected disabilities (TDIU), and an effective date earlier than December 23, 2005, for the award of Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35, will be the subject of a separate Board decision.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a nervous disorder was denied in a June 2004 rating decision which was not timely appealed; this decision became final.  

2.  On December 23, 2005, and no earlier, a claim was received for service connection for PTSD.  

3.  On December 23, 2005, and no earlier, the Veteran filed a claim for an increased rating for his service-connected residuals of right leg shell fragment wound.

4.  Prior to December 23, 2005, the Veteran's service-connected residuals of right leg shell fragment wound are not shown to have been productive of a moderate injury, or a compensable scar.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 23, 2005, for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).  

2.  The criteria for an effective date prior to December 23, 2005, for a 10 percent rating for service-connected residuals of right leg shell fragment wound have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

The Veteran asserts that he is entitled to an effective date earlier than December 23, 2005, for the award of service connection for PTSD, and an effective date earlier than December 23, 2005, for an award of a 10 percent rating for residuals of right leg shell fragment wound (SFW).  


A.  Earlier Effective Date - Service Connection, PTSD

In September 2006, the RO granted service connection for PTSD.  The RO assigned an effective date of December 23, 2005.  The Veteran has appealed the issue of entitlement to an effective date prior to December 23, 2005.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

In November 2003, the Veteran filed a claim for service connection for a "nervous condition.  See VA Form 21-4138, received November 20, 2003.  In June 2004, the RO denied the claim.  The Veteran was notified of the denial and his appellate rights in correspondence dated June 15, 2004.  The Veteran did not file a timely notice of disagreement as to this adverse determination, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The Veteran's original claim for service connection for PTSD was filed with VA on December 23, 2005.  See VA Form 21-4138, received on December 23, 2005.  This claim is considered to have been for a different diagnosed disease than the November 2003 claim.  A diagnosis of PTSD was not of record at the time of the June 2004 rating decision.  The December 2005 claim is therefore not considered a reopened claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

The evidence of record also does not contain any communication from the Veteran prior to December 23, 2005, that may be construed as an intent to seek or apply for service connection for an acquired psychiatric disorder, to include PTSD.  Given the foregoing, the earliest possible effective date for the grant of service connection for the Veteran's PTSD is December 23, 2005.  See 38 C.F.R. § 3.400.  In summary, there is no evidence to show that VA received a claim for service connection for PTSD prior to December 23, 2005.  Under the law, the earliest possible effective date is December 23, 2005, which is the date of receipt of his claim.  The claim for an earlier effective date must therefore be denied.  

The Board notes that even it were to assume that the Veteran's December 23, 2005, claim was a "reopened" claim, the outcome would not be any different.  The Veteran failed to file a timely appeal of the prior adverse rating decision in June 2004, addressing his claim for service connection for a nervous disorder.  It therefore became final, and it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the June 2004 rating decision has not been alleged, and this rating decision is a legal bar to an effective date prior to the date of that decision.  Following the RO's June 2004 rating decision, the claims file does not show that any correspondence was received by VA from the Veteran that showed an intent to apply to reopen his claim for service connection for an acquired psychiatric disorder (PTSD) prior to December 23, 2005.  See 38 C.F.R. § 3.155.  Hence, the earliest date after the June 2004 rating decision that the Veteran expressed an intent to reopen his claim for service connection for an acquired psychiatric disorder (PTSD) is December 23, 2005, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  Thus, the December 23, 2005, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the later of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim would still have to be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

B.  Earlier Effective Date - 10 percent Rating, Residuals, Right Leg SFW

In September 1969, the RO granted service connection for shell fragment wounds, right leg, with retained foreign bodies, evaluated as noncompensable (0 percent disabling).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In June 2004, the RO denied a claim for a compensable rating.  There was no appeal, and the RO's decision became final.  Id.  

On December 33, 2005, the Veteran filed a claim for an increased rating.  See Veteran's VA Form 21-4138, received December 23, 2005.  

In September 2006, the RO granted the Veteran's claim, to the extent that it increased his rating to 10 percent, with an effective date of December 33, 2005.  The Veteran has appealed the issue of entitlement to an earlier effective date. 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2013).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: The velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56.  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  

The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313.  

The function of Muscle Group XIII is extension of the hip and flexion of the knee; outward and inward rotation of flexed knee; acting with rectus femoris and Sartorius  synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles in this group include the biceps femoris, semimembranosus, and the semitendinosus.  Id.  

A non-compensable rating is assigned for a slight injury.  A 10 percent rating is assigned for moderate injury.  Id.

Under 38 C.F.R. § 4.56:

(1) Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without debridement or infection.
    
(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or other evidence of in- service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle injury as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting of particular functions that are controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d) (1-2) (2013). 

The Veteran's claim was received on December 23, 2005.  Therefore, pursuant to 38 C.F.R. § 3.400(0)(2), under no circumstances may an effective date for the 10 percent rating be awarded more than one year prior to the date of claim, i.e., December 23, 2004.  See 38 C.F.R. § 3.400.  

The medical evidence during the relevant time period on appeal (December 23, 2004 to December 22, 2005) consists of private treatment notes which show that in September 2005, the Veteran reported having right lateral thigh pain.  The report indicates that there was no swelling of the right thigh.  

The Board finds that a compensable rating is not warranted prior to December 23, 2005, under DC 5313, as the medical evidence is insufficient to show that this disability is productive of a moderate injury prior to December 23, 2005.  There is a single complaint of pain, without an accompanying complaint of fatigue.  The history of this disability therefore does not show consistent complaints of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  In addition, the objective indications of a moderate disability under 4.56(d)(2) are not shown, i.e., some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's right leg disability with Muscle Group XIII injury was productive of a moderate injury prior to December 23, 2005.  An earlier effective date for the 10 percent rating under DC 5313 therefore not warranted.  This determination is unchanged with consideration of the evidence of functional loss, as there are no relevant findings apart from the complaint of pain.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

A compensable rating prior to December 23, 2005, is also not warranted under any other potentially applicable code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In 2008, the Secretary of the VA amended that portion of the Schedule for Rating Disabilities pertaining to scars.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Here, the Veteran's claim was received at the RO in December 2005.  Thus, the new regulations are not applicable. 

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating. 

Under Diagnostic Code 7802, a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating for superficial scars that are painful on examination.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part. 

The notes pertaining to these regulations (re-numbered) are shown below: 

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 

(2) A deep scar is one associated with underlying soft tissue damage. 

(3) A superficial scar is one not associated with underlying soft tissue damage. 

(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

The medical evidence during the time period in issue does not contain any findings for right leg scars, and the Board therefore finds that the evidence is insufficient to show that the Veteran's right knee scars are productive of deep scars or scars that cause limited him motion, superficial scars that do not cause limited motion with an area or areas of 144 square inches, "superficial and unstable scars," or "superficial scars that are painful on examination."  Accordingly, an effective date prior to December 23, 2005 is not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 (2008).  Accordingly, the claim must be denied.


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, in May 2006, the Veteran was provided with VCAA notice in association with his claim for service connection for PTSD, and his claim for an increased rating for his residuals of SFW, right leg.  With regard to the claim for an earlier effective date for service connection for PTSD, in September 2006, service connection for PTSD was granted.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The record shows that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claims.  In September 2006, the Veteran was notified that service connection for PTSD, and a 10 percent rating for right leg shell fragment wounds, had been granted, with an effective date in each case of December 23, 2005.  He was provided notice how to appeal that decision, and he did so.  In January 2009, he was provided a statement of the case, and in July 2013 he was afforded a hearing.  All known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file. 

The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

An effective date prior to December 23, 2005, for service connection for PTSD is denied.

An effective date prior to December 23, 2005, for a 10 percent rating for service-connected residuals, right leg shell fragment wounds, is denied.  



REMAND

As an initial matter, with regard to the claim for a rating in excess of 30 percent for a gunshot wound of the left lower extremity, in September 1969, the RO granted service connection for GSW (gunshot wound) left lower extremity with internal derangement knee and denervation of tibial-anterior muscle, evaluated as 10 percent disabling prior to, and after, a temporary total evaluation that was in effect from May through July of 1969.  In November 1978, the RO assigned a 10 percent rating as of November 1, 1978, following a temporary total rating from August 16, 1978 to October 31, 1978.  In December 1978, the RO extended the Veteran's temporary total rating to December 31, 1978, and assigned a 10 percent rating as of January 1, 1979.  In January 1979, the Veteran filed a timely notice of disagreement as to the issue of entitlement to an increased rating for his GSW left lower extremity.  In August 1979, a statement of the case was issued, and in September 1979, a timely appeal (VA Form 9) was received.  In October 1979, the Veteran was afforded a hearing on this issue at the RO.  In February and April of 1980, supplemental statements of the case were issued.  However, for some reason, the claim was never adjudicated by the Board.  In August 1987 and June 2004, the RO denied claims for an increased rating for the left lower extremity.  

Given the foregoing, it appears that with regard to the claim for a rating in excess of 30 percent for a gunshot wound of the left lower extremity, the rating decision on appeal is the RO's November 1978 rating decision.  

For all claims, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

With regard to the claims of entitlement to an initial rating in excess of 50 percent for PTSD, a rating in excess of 30 percent for a gunshot wound of the left lower extremity, a rating in excess of 10 percent for left knee arthritis, a rating in excess of 10 percent for residuals of a right leg shell fragment wound, and a compensable rating for residuals of a left chest shell fragment wound, the most recent VA reports are dated in 2004, and the most recent non-VA medical evidence of record are reports from Kaiser, dated in 2007.  It therefore appears that there may be relevant treatment reports for the Veteran which have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995). 

In addition, the most recent examinations for the Veteran's PTSD, and lower extremities, was over seven years ago, in June 2006.  Furthermore, private treatment reports from Kaiser Permanente, dated in 2006, contain a number of notations to the effect that the Veteran was to undergo a total left knee replacement.  However, it is unclear if this was done.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  Under the circumstances, the Veteran should be afforded new examinations of for his PTSD, and lower extremities.  

With regard to the claims for hypertension and heart disease, the Veteran asserts that he has these conditions due to his service, to include on the theory that he had treatment for hypertension during service, that these conditions were caused or aggravated by his service-connected PTSD, and that his heart disease was caused or aggravated by his hypertension (which should also be service connected).  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.  In light of the Veteran's service in the Republic of Vietnam, the fact that presumptive service connection is afforded to certain types of heart disease (to include coronary artery disease) for veterans who served in Vietnam based on presumed exposure to Agent Orange, a finding of "rule out CAD" (coronary artery disease) in the medical evidence (see May 2006 Kaiser report), and the Veteran's testimony, the Veteran should be afforded a VA examination to determine whether or not he has hypertension, or heart disease, that is etiologically related to service, or which was caused or aggravated by a service-connected disorder.  Id.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after 2007, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After the development requested in the first paragraph of this remand has been completed, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his hypertension, and any heart disease, and their relationships, if any, to his military service, or any incident thereof.  

The requested opinions require that the examiner must have notice of: 1) the Veteran's service-connected disabilities, and 2) the applicable ratings criteria.  Specifically, under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013), hypertension may be rated as 10 percent disabling for: diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that hypertension, or heart disease, had its clinical onset during the Veteran's active duty service, and whether hypertension was manifest to a compensable degree within one year of separation from active duty service.

b) If, and only if, the examiner determines that the Veteran has hypertension, and/or heart disease, that is not related to his service, he/she should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has hypertension, or heart disease (as applicable), that was caused by, or aggravated by, a currently service-connected disability, to include PTSD. 

c) If, and only if, the examiner determines that the Veteran has hypertension that is related to his service or service-connected disability, or that was manifest to a compensable degree within one year of separation from active duty service, the examiner is specifically requested to state whether the Veteran has heart disease that was caused or aggravated by his hypertension. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

3.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a VA examination to ascertain the current severity of his: 1) service-connected gunshot wound of the left lower extremity, 2) left knee arthritis, 3) residuals of a right leg shell fragment wound, and 4) residuals of a left chest shell fragment wound.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed. 

For the left knee, all clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  The examiner should also state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when any of these joints are used repeatedly.  All limitation of function must be identified.  

4.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's PTSD alone, the examiner is asked to so state.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

5.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


